Citation Nr: 1637932	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ankle condition.

4.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

On his March 2009 substantive appeal (Form 9), the Veteran requested a Travel Board hearing, which was scheduled for May 2016 at the RO in Seattle, Washington, but the Veteran failed to appear.  As explained in greater detail below, however, notice of the hearing date and time was returned as undeliverable by the postal service, and the Board finds that this matter should be remanded to reschedule the hearing and send another notice of such hearing to the Veteran's last known address.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has bilateral hearing loss, tinnitus, a bilateral ankle condition, and bilateral knee condition due to his active service.

As noted above, the Veteran requested a Travel Board hearing, which was scheduled most recently in May 2016, but the Veteran failed to appear.  The April 2016 notice of the hearing, however, was returned as undeliverable by the postal service.  

The Board adds that the returned April 2016 notice letter was mailed to PO Box 120-, which was not the Veteran's last known address.  By way of background, in August 2008, the Veteran reported to the RO that his mailing address was PO Box 120-.  His March 2009 substantive appeal showed the same address (which was the last time he reported that address to the RO).  December 2009 correspondence from the VA medical center to the Veteran shows the same mailing address.  In October 2010, correspondence from the RO to the Veteran, mailed to the PO Box 120- address, was returned as undeliverable.  

In December 2010, the RO checked the Veteran's address on file with the VA medical center, which address had been updated to 16-- S. Columbian Way.  A Board hearing was scheduled for November 2014.  An October 2014 notice of the scheduled hearing was mailed to the 16-- S. Columbian Way address, but was returned as undeliverable.  

In December 2015, the RO searched the Clear database (Thompson-Reuters) for the Veteran's address.  The report shows the "user supplied" address was 125-- Bridgeport Way, and that the most recent possible address was reported in September 2011 (by Transunion) as PO Box 120-.  The Board hearing was rescheduled for January 2016.  A January 2016 notice letter of the scheduled hearing was mailed to 125-- Ridgeport Way, and was returned as undeliverable.  

In January 2016, the RO contacted the Veteran's representative to verify the Veteran's address, but the representative stated that their last known address on file was the old PO Box 120- address, and that they had no new telephone number (the Board acknowledges that the RO attempted to contact the Veteran by telephone several times).  The Board hearing was rescheduled for May 2016.  An April 2016 notice of the hearing was mailed to the old PO Box 120- address, but was returned as undeliverable, and resultantly, the Veteran failed to appear for the May 2016 Travel Board hearing.

Aside from the Clear database search, VA's last known mailing address for the Veteran was 16-- S. Columbian Way.  That is the address of the VA medical center in Seattle, Washington (Puget Sound).  VA treatment records dated from April 2008 to August 2008 reflect that the Veteran was seeking residential placement in a VA facility due to homelessness.  

The April 2016 notice letter of the May 2016 Board hearing was not sent to the Veteran's last known address, at the Puget Sound VA medical center at 16-- S. Columbian Way.  While the Board acknowledges that in October 2014, mail sent to 16-- S. Columbian Way was returned to sender, the VA medical center staff wrote on the returned envelope "multiple J.B.'s in database.  Please consider using middle name or initial."  No telephone contact or other contact was subsequently made with the VA medical center to ascertain whether the Veteran was still a resident, or to otherwise obtain a more recent address for him.

Therefore, in light of the above, the Board finds that this matter should be remanded so that the RO may contact the Puget Sound VA medical center at 16-S. Columbian Way to ascertain whether the Veteran still resides there, and if not, to obtain any more recent mailing address on file there.  All of the Veteran's more recent treatment records should also be associated with the claims file to attempt to verify the Veteran's current address.  If the VA medical center has no new address, the RO should once more contact the Veteran's representative to obtain a possible new address.  Then, if a current or more recent address is obtained, the RO should reschedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since December 2009, including to ascertain the Veteran's last known mailing address.

2.  Contact the Puget Sound VA medical center (16-- S. Columbian Way) to ascertain whether the Veteran is a resident in that system (i.e., as part of a homeless veterans program), and if not, then to otherwise verify the Veteran's last known address.  
If the Puget Sound VA medical center is unable to provide a more recent mailing address, contact the Veteran's representative once more to attempt to obtain a more current mailing address and current telephone number.

2.  If the Veteran's address is able to be clarified, reschedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO in Seattle, Washington.  The Veteran and his representative should be provided with written notice of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

